DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/28/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document labelled TAIWAN PATENT OFFICE, “Office Action” is not translated as required by 1.98 of the MPEP.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites analyzing the data acquired from the storage unit to obtain an analyzing result, analyzing a tool acquirement corresponding to each one of processes in the processing program, comparing the tool assembling-status data string with the process- related tool 
This judicial exception is not integrated into a practical application because acquiring data, transforming the data and acquiring a processing program do not require a particular application of the recited calculations and mental process. Further these limitations do not add an inventive concept to the claim. The MPEP has stated that acquiring data, storing and retrieving of data, as well as electronic recordkeeping are elements that the courts have recognized as well-understood, routine, conventional activity in particular fields and thus do not amount to an inventive concept (MPEP 2106.05(d)).  
Therefore claim 1 is rejected under 35 USC 101. Claim 9 recites similar language and is also rejected under 35 USC 101. Claims dependent on claims 1 and 9 are rejected for depending on claims 1 and 9. 

Claim 2 does not amount to more than the judicial exception since it describes the well-understood, routine, conventional activity of storing and retrieving information in memory. 

Claim 3 does not amount to more than the judicial exception in claim 1 since it also recites the judicial exception of calculating a signal to obtain information. Under broadest reasonable interpretation, this calculation is a mathematical calculation and is rejected for being a judicial exception with no practical application being recited. 


Claim 5 and 10 do not amount to more than the judicial exception since it describes the well-understood, routine, conventional activity of receiving or transmitting data over a network and performing repetitive calculations. 

Claim 6 does not amount to more than the judicial exception since it describes the well-understood, routine, conventional activity of receiving or transmitting data over a network and because the claim also recites the judicial exception of performing a kurtosis calculation which under broadest reasonable interpretation is a mathematical calculation. 

Claim 7 does not amount to more than the judicial exception in claim 1 since it also recites a mental process of determining a result based on an observation since under broadest reasonable interpretation these are concepts performed in the human mind.

Claim 8 does not amount to more than the judicial exception since it describes the well-understood, routine, conventional activity of electronic recordkeeping. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5-7 recites the limitation "the tool changing device". There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, any tool will be understood as being the tool changing device.

Claims 5-6 and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 10 claim locating vibration data. However, the claim and the instant specification does not particularly point out a means for ascertaining what locating vibration data is. Therefore, the claims do not particularly point out and distinctly claim locating vibration data. 
For the purpose of examination, it will be understood that locating vibration data corresponds to vibration data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US PUB. 20200156210, herein Sullivan) in view of Knudson et al (US PUB. 20200030938, herein Knudson) in further view of Patry et al (US PUB. 20130103182, herein Patry). 

Regarding claim 1 and 9, Sullivan teaches a method/system for confirming a tool of a machining process, applied to an electronic device having a processing program storage device, the electronic device being connected with a processing equipment with tools and a first wireless transmission module (0141, server 216), each of the tools mounted on the processing equipment at respective positions having individual tool numbers (0128-0129) [being furnished at least with a built-in] second wireless transmission module (0109, the wearable device corresponds to the second wireless transmission module and communicates with the remote server), an inertial sensor (0215), [a storage unit and a processing unit], the electronic device performing the steps of: 
(a) applying the first wireless transmission module to acquire data [in the storage unit] of each of the tools on the processing equipment (0109 “the wearable device may include a communication interface to transmit the collected data to a remote server.”); 
(b) analyzing the data acquired from the storage unit to obtain an analyzing result, and transforming the analyzing result into a corresponding tool assembling- status data string, wherein the analyzing result includes one of the tool numbers, a tool type, a tool specification and a tool assembly direction (0130 “the identification may allow the wearable device 202 to associate data collected by one or more sensors in the environment with the particular tool”, 0175 “the grinding tool, grinding wheel or disc, and/or the wearable device can include a tag, which could be a quick response (QR) code, bar code, a radio-frequency identification (RFID) tag… which could be used as a pointer reference… pointer reference could direct a computing device to information regarding the grinding tool, grinding wheel or disc”, 0109 “the wearable device may include a communication interface to transmit the collected data to a remote server.”, 0108 The wearable device gathers identification of the tool along with other sensor data. The sensor data is associated with the identification of the tool. The wearable device sends sensor data to the server. Computing devices, which a server is, uses identification information of tools. Tool identification as explained in 0175 and fig. 5-7 corresponds to a tool number, a tool type, and a tool specification)
 (c) acquiring a processing program from the processing program storage device, analyzing a tool acquirement corresponding to each one of processes in the processing program (0165 “the collected data and/or the abrasive operational data that corresponds to a particular task may be stored in the data storage device after the task has been performed…The stored data may be categorized based on a type of the tool 206 used in the task”, 0106 “vibration data, which is an example of abrasive operational data, could be used to extrapolate other abrasive operational data. As an example, the vibration data may be used to determine operational information of the tool…the operational status could include “OFF”, “IDLE”, “SANDING”, “SANDING WITH AN UNBALANCED DISC”, or “SANDING WITH A WORN DISC,” among other possibilities”), and transforming the tool acquirement into a corresponding process-related tool acquirement data string (0165 “the collected data and/or the abrasive operational data that corresponds to a particular task may be stored in the data storage device after the task has been performed…The stored data may be categorized based on a type of the tool 206 used in the task”), wherein the tool acquirement includes a required tool number (0175, 0130), a required tool type, a required tool specification (0155 fig. 4 4.5 inch flap disk)  and a required tool assembly direction (0148 “the server 216 may determine based on the gyroscope data that the user is positioning the abrasive tool at an angle that is different from a recommended angle (which is determined based on information about the operation and/or the work piece)”, 0215, the server knows the required tool assembly direction); 
 and (d) comparing the tool assembling-status data string with the process- related tool acquirement data string (0162 “the graphs depicts a vibration signal of a respective axis measured by a wearable device worn by a user that is using an abrasive tool that includes a 4.5 inch thin abrasive flap disk under two testing conditions…second test condition involves the user performing an operation using an abrasive device that includes a damaged (e.g., worn) 4.5 inch abrasive flap disk.”, 0163 “an indication that the disk of the abrasive tool is damaged may be extrapolated from the vibration data depicted in the graphs…detecting significant signal variation in the vibration data in the y-axis, perhaps in comparison to normal operations of the abrasive tool may be indicative that a flap disk is damaged”, 0203-0204, 0168 “the wearable device 202 and/or the remote server 216 may analyze the data collected over the lifetime of many components of different specifications by different operators in order to determine correlations between product life, product specification and/or use condition…based on a material of the workpiece, the wearable device 202 may provide the operator with a recommendation of abrasive specification and use conditions, which may have been determined based on an analysis of the data.”)
While Sullivan teaches the second wireless transmission module and the tool assembling-status data string and the tool assembling-status data string, Sullivan does not teach being furnished at least with a built-in second wireless transmission module and a storage unit and a processing unit, and (d) comparing the tool assembling-status data string with the process- related tool acquirement data string, and calculating a difference between the tool 
Knudson teaches each of the tools…being furnished at least with a built-in second wireless transmission module…a storage unit and a processing unit (0238 “FIG. 3 is a block diagram illustrating an example implementation of an abrading tool… a communication unit 102, a microcontroller 104, a memory”)
in the storage unit of each of the tools (0238 “FIG. 3 is a block diagram illustrating an example implementation of an abrading tool… a communication unit 102, a microcontroller 104, a memory”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool data comparison teachings of Sullivan with the tool communication and computing teachings of Knudson since both references teach how to gather data from tools and because Knudson teaches a means for enhancing safety and inventory management (0003). 
Sullivan and Knudson do not teach (d) comparing the tool assembling-status data string with the process- related tool acquirement data string, and calculating a difference between the tool assembling-status data string and the process-related tool acquirement data string to form a program and tool matching data string as an output.
Patry teaches and (d) comparing the tool assembling-status data string with the process- related tool acquirement data string (taught by Sullivan), and calculating a difference between the tool assembling-status data string and the process-related tool acquirement data string to form a program and tool matching data string as an output (0015 “once the cutting tool 14 is loaded into the machine 10, then in block 122 one or more features such as cutting tool diameter 28 and/or cutting tool length 30 are measured…the measurement(s) are compared to the cutting tool 14 information called for by the program. This verifies that: 1) the cutting tool 14 information corresponds with the information residing on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool data comparison teachings of Sullivan and the tool communication and computing teachings of Knudson with the industrial machine verification system of Patry since Patry teaches a means for verifying that the cutting tool matches the programmer’s intended tool (0003). 

Further regarding claim 9, Sullivan teaches a tool confirmation program storage device, used for containing a tool data- analyzing module, a process-related tool acquirement-analyzing module and a process-related tool confirmation module (0141, remote server); 
and a processor, coupled with the tool confirmation program storage device, used for performing at least one of the tool data-analyzing module, the process- related tool acquirement-analyzing module and the process-related tool confirmation module (0141, remote server);

Regarding claim 2, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
wherein the storage unit of the respective tool (Knudson 0238) contains a stored tool number, a stored tool type and a stored tool specification (Sullivan 0175, 0155 fig. 4).

Regarding claim 3, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
Sullivan further teaches wherein the processing unit receives an electronic signal from the inertial sensor of the tool (0215, 0106), and calculates the electronic signal to obtain a corresponding inertial sensor data respective to the tool assembly direction of the tool (0215 “the data described above data, along with data from other sensors such as inertial sensors, pressure sensors, and/or force sensors may be graphed, transformed, displayed on a dashboard”, 0148 “the server 216 may determine based on the gyroscope data that the user is positioning the abrasive tool at an angle that is different from a recommended angle (which is determined based on information about the operation and/or the work piece)”).

	Regarding claim 4, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
Sullivan and Patry further teach wherein the program and tool matching data string stands for a matching and verifying result of the tool (Patry 0014-0015) on the processing equipment with respect to the corresponding process of the processing program (Sullivan, 0162 “the graphs depicts a vibration signal of a respective axis measured by a wearable device worn by a user that is using an abrasive tool that includes a 4.5 inch thin abrasive flap disk under two testing conditions…second test condition involves the user performing an operation using an abrasive device that includes a damaged (e.g., worn) 4.5 inch abrasive flap disk.”, 0163 “an indication that the disk of the abrasive tool is damaged may be extrapolated from the vibration data depicted in the graphs …detecting significant signal , and the matching and verifying result contains matching results with respect to the tool number (Sullivan 0175), the tool type, the tool specification (Patry 0014-0015) and the tool assembly direction of the tool (Sullivan, 0148).

Regarding claim 5, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 1.
Sullivan further teaches further including a step of determining a health status of the tool changing device according to a plurality of locating vibration data of the tool-changing device, wherein, in this step, the plurality of locating vibration data of the tool-changing device is obtained by having the processing unit in the tool to calculate the electronic signal of the inertial sensor (0215).

Regarding claim 6, Sullivan, Knudson and Patry teach The method for confirming a tool of a machining process of claim 5.
Sullivan further teaches wherein data transmission inside the electronic device is applied to obtain the recent plurality of locating vibration data of the tool-changing device (0215, 0141), and mathematical statistics is used to perform a kurtosis calculation for determining the health status of the tool changing device (0154 “FIGS. 4, 5, 6A, 6B, 7, and 8 each depict graphs of example acceleration and/or vibration data collected by a wearable 

Regarding claim 10, Sullivan, Knudson and Patry teach The system for confirming a tool of a machining process of claim 9.
Sullivan and Patry further teach wherein the tool confirmation program storage device further includes a tool-changing device (Patry, 0014 0003 tool-changing device) status-analyzing module used for determining a health status of a tool changing device by judging a plurality of locating vibration data of the tool-changing device, and the plurality of locating vibration data of the tool-changing device is obtained by having a processing unit of the tool to calculate an electronic signal of the inertial sensor (Sullivan 0215).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US PUB. 20200156210, herein Sullivan) in view of Knudson et al (US PUB. 20200030938, herein Knudson) in further view of Patry et al (US PUB. 20130103182, herein Patry) in further view of Filippenko et al (US PAT. 6,370957, herein Filippenko). 

Regarding claim 7, Sullivan, Knudson and Patry teach the method for confirming a tool of a machining process of claim 6.
Sullivan further teaches wherein, if the calculated kurtosis is above a mesokurtosis (0154 “FIGS. 4, 5, 6A, 6B, 7, and 8 each depict graphs of example acceleration and/or vibration data collected by a wearable device under different conditions… graphs may be used to extrapolate data patterns… use one or more data analysis methods to extrapolate the patterns… kurtosis.”, 0153 “the server may determine that an operational status of the abrasive tool is “sanding with an unbalanced disk” if the server detects a vibration signal intensity greater 
Sullivan, Knudson and Patry do not teach the tool-changing device is in a healthy state; and, if the calculated kurtosis is below the mesokurtosis, the tool-changing device is in an unhealthy state.
Filippenko teaches wherein, if the calculated kurtosis is above a mesokurtosis, the tool-changing device is in a healthy state; and, if the calculated kurtosis is below the mesokurtosis, the tool-changing device is in an unhealthy state (9:30-35 “value of KU…remains low for imbalance conditions”, 6:45-50 “kurtosis-related coefficients equal to 1 for normal conditions”, table 2, Mesokurtosis value of1 is taught. 9:30-35 and table shows a kurtosis value below 1 and has an imbalance issue.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the tool data comparison teachings of Sullivan, the tool communication and computing teachings of Knudson and the industrial machine verification system of Patry with the data analysis of vibration teachings of Filippenko since Filippenko teaches a means for using the analysis for determining a direct indication as to what has happened to the machine being monitored (2:1-5). 

Regarding claim 8, Sullivan, Knudson, Patry and Filippenko the method for confirming a tool of a machining process of claim 7. 
Filippenko teaches wherein a kurtosis number of the mesokurtosis is equal to 0 (6:45-50 “kurtosis-related coefficients equal to 1 for normal conditions”, using the number 1 as a mesokurtosis is taught). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the use of the number 1 as the mesokurtosis which is known in the field of data analysis of machine vibration data to prompt a variation in the 

Relevant Prior Art 
	Hull et al (US PUB. 20160318144) has been deemed relevant prior art since it is also focused on gathering data from workpieces. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116